Citation Nr: 1435281	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-21 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral vascular disease of the left upper extremity, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to a compensable disability rating for pancreatitis.

7.  Entitlement to an initial compensable disability rating for peripheral vascular disease of the left lower extremity.

8.  Entitlement to a compensable disability rating for residuals of a cerebrovascular accident (CVA).

9.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

10.  Entitlement to a disability rating in excess of 30 percent for dementia.

11.  Entitlement to a disability rating in excess of 30 percent for partial aphasia.

12.  Entitlement to a disability rating in excess of 10 percent for brawny edema with a rash of the right lower extremity.

13.  Entitlement to a compensable disability rating for brawny edema with a rash of the right upper extremity. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to October 1965.  The Veteran died in June 2011.  The appellant is the Veteran's surviving spouse and has been accepted as a proper substitute in this case.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in December 2010 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

With the exception of the claim for an increased rating for pancreatitis, a brief explanation of the procedural history of the increased rating claims is warranted.  In April 2010, the Veteran filed a claim for an increased rating for his service-connected pancreatitis and claims for service connection for peripheral neuropathy of the upper and lower extremities; peripheral vascular disease of the upper and lower extremities;  residuals of a CVA; diabetes mellitus; dementia; aphasia; a skin condition; hypertension; and a vision disorder.  His claims were denied in the December 2010 rating decision.  He filed a timely notice of disagreement (NOD) as to these issues in March 2011.  As noted above, he died in June 2011.

Thereafter, and after accepting the appellant as a proper substitute in this case, the RO issued an April 2013 rating decision granting the claims for service connection for diabetes mellitus; residuals of a CVA; dementia; partial aphasia; brawny edema with scaling rash of the right upper and lower extremities; and peripheral vascular disease of the left lower extremity.  At that same time, the RO also issued a Statement of the Case (SOC) and adjudicated the propriety of the initial ratings assigned for these newly service-connected disabilities.  Thereafter, the appellant submitted a VA Form 9 in May 2013 indicating that she wished to appeal all of the issues listed on the SOC.  (Here, the Board notes that the April 2013 SOC also addressed the claim for an increased rating for pancreatitis and the claims for service connection for peripheral neuropathy of the left upper extremity, peripheral vascular disease of the left upper extremity, hypertension, and a vision disorder.)  The RO readjudicated the increased rating claims (along with all of the claims for service connection currently on appeal) in a July 2013 Supplemental Statement of the Case (SSOC).  Then, the appellant filed a timely substantive appeal in December 2013.  

The Board finds that the appellant's May 2013 submission constitutes a valid NOD as to the ratings assigned for the diabetes mellitus, CVA, dementia, aphasia, brawny edema with scaling rash of the right upper and lower extremities, and peripheral vascular disease of the left lower extremity adjudicated in the April 2013 decision.  See 38 C.F.R. § 19.26 (2013).  As the RO readjudicated the issues in a December 2013 SSOC and the appellant has perfected an appeal in this case, the issues are properly before the Board and have been included on the title page.    
  
The record before the Board consists of the paper claims files and an electronic record known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the December 2013 VA Form 9, the appellant indicated that she wished to attend a video conference hearing before a Veterans Law Judge.  She has not yet been scheduled for her requested hearing.  As the RO schedules video conference hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the appellant's request.

Accordingly, the case is REMANDED for the following action:


The RO should schedule the appellant for a video conference hearing in accordance with the advancement of her appeal on the Board's docket.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



